 


114 HRES 560 EH: Providing for consideration of the conference report to accompany the bill (H.R. 644) to reauthorize trade facilitation and trade enforcement functions and activities, and for other purposes, and providing for consideration of the Senate amendments to the bill (H.R. 2250) making appropriations for the Legislative Branch for the fiscal year ending September 30, 2016, and for other purposes.
U.S. House of Representatives
2015-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 560 
In the House of Representatives, U. S.,

December 11, 2015
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 644) to reauthorize trade facilitation and trade enforcement functions and activities, and for other purposes, and providing for consideration of the Senate amendments to the bill (H.R. 2250) making appropriations for the Legislative Branch for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 644) to reauthorize trade facilitation and trade enforcement functions and activities, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable. 2.Upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2250) making appropriations for the Legislative Branch for the fiscal year ending September 30, 2016, and for other purposes, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order, a single motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendments. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question. 
 
Karen L. Haas,Clerk.
